Fourth Court of Appeals
                              San Antonio, Texas
                                       
                                   JUDGMENT
                                       
                              No. 04-17-00676-CV
                                       
                   REAL PROPERTY LOCATED AT 404 FULLER ST., 
                        KERRVILLE, KERR COUNTY, TEXAS,
                                   Appellant
                                       
                                      v.
                                       
                              The STATE of Texas,
                                   Appellee
                                       
          From the 216th Judicial District Court, Kerr County, Texas
                            Trial Court No. 16620A
                 Honorable N. Keith Williams, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ
                                       
	In accordance with this court's opinion of this date, the judgment of the trial court is AFFIRMED.  It is ORDERED that no costs be assessed against appellant Peggy Butler in relation to this appeal because she qualifies as indigent under Tex. R. App. P. 29.
	SIGNED December 19, 2018.

2962275-14668500_____________________________
Sandee Bryan Marion, Chief Justice